DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of:
Group I, claims 1-15, drawn to the technical feature of a method for altering a targeted site of a DNA in a cell;
species (A) nucleic acid sequence-recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated;
species (DD) DNA modifying enzyme-binding module is Vif; and
species (AAA) factor inducing the DNA modifying enzyme is interferon 
in the reply filed on April 26, 2022 is acknowledged. 
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.

Claims 1-4 and 6-15 are being examined on the merits with claims 3, 6, and 10 being examined to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/JP2018/011198, filed on March 20, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application no. 2017-056727, filed on March 22, 2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 17, 2019, December 29, 2020, and September 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Claim Objections
Claims 6, 8, and 14 are objected to because of the following informalities:
Claim 6 is objected to in the recitation of “Vif” and other abbreviations. In the interest of improving claim form, it is suggested that the entire phrases for which the abbreviations are used (e.g., Virion Infectivity Factor for Vif) be recited at least once in the claim. 
Claim 8 is objected to in the recitation of “APOBEC”. In the interest of improving claim form, it is suggested that the entire phrase for which the abbreviation is used (e.g., apolipoprotein B mRNA-editing enzyme catalytic for APOBEC) be recited at least once in the claim. 
Claim 14 is objected to in the recitation of “vertebrata”, which is a misspelling of “vertebrate”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for altering a targeted site of a DNA in a cultured cell, 
wherein the cultured cell endogenously produces an apolipoprotein B mRNA-editing enzyme catalytic (APOBEC) cytidine deaminase and expresses a gRNA and a dCas9 that comprises a polypeptide binding motif for the APOBEC cytidine deaminase,
the method comprising a step of adding a cytokine to the cultured cell to induce the expression of the APOBEC cytidine deaminase in the cultured cell, wherein the APOBEC cytidine deaminase binds to the Vif binding motif for the APOBEC cytidine deaminase and wherein a complex of the APOBEC cytidine deaminase, dCas9, and gRNA is formed, and the DNA of the cultured cell is modified by the APOBEC cytidine deaminase,
does not reasonably provide enablement for all methods as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, previous methods of genome editing introduce an exogenous DNA modifying enzyme into the cell and are associated with problems of side effects such as cytotoxicity and delivery of the DNA modifying enzyme into the cell or target DNA site, while the method of the present invention uses a cell-endogenous DNA modifying enzyme (paragraphs [0006] and [0007]). 
The breadth of the claims: The claims are drawn to a method for altering a targeted site of a DNA in a cell, comprising a step of stimulating the cell with a factor inducing a DNA modifying enzyme endogenous to the cell, and bringing a complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other into contact with the DNA to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site.
The recited “factor” that induces a DNA modifying enzyme endogenous to the cell” is unlimited and is interpreted as encompassing any stimuli that induce a DNA modifying enzyme endogenous to the cell (e.g., non-chemical stimulation such as electrical, UV, or light stimulation, or chemical stimulation such as inorganic or organic compounds).  
The term “inducing” in the context of the phrase “inducing a DNA modifying enzyme endogenous to the cell” is interpreted as broadly encompassing, e.g., conferring expression of, increasing expression of, activating the activity of, and/or increasing the activity of, the recited “DNA modifying enzyme endogenous to the cell”.
The recited “DNA modifying enzyme endogenous to the cell” is interpreted as a DNA modifying enzyme that is inside the cell and encompasses DNA modifying enzymes that are naturally produced by the cell as well as recombinant DNA modifying enzymes that are produced by the cell.
The recited “complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other” is unlimited and is interpreted as encompassing any “nucleic acid sequence-recognizing module” with the ability to specifically binding to a target DNA nucleotide sequence and as encompassing any “DNA modifying enzyme-binding module” that are bonded to each other by a covalent bond (e.g., as a fusion) or a non-covalent bond (e.g., ionic bonds, hydrogen bonds, etc.).
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date of the claimed invention, the prior art of record discloses a method for mutating a target DNA by inducing endogenous expression of AID in a B-cell with a cytokine to thereby mutate the target DNA (Tsien et al., WO 2006/053021 A2, particularly paragraphs [0019] and [0021]; cited on Form PTO-892). 
Also, before the effective filing date, the prior art of record disclosed a method for mutating a target DNA by a complex of dCas9, gRNA, and AID, the AID being tethered to the dCas9/gRNA by MS2-binding hairpins and a MS2 coat protein (Hess et al., US 2019/0309288 A1, Figure 1 and paragraph [0015]; cited on Form PTO-892) or the AID being tethered to the dCas9/gRNA by a binding domain fused to the dCas9 and a binding domain partner fused to the AID (Nishida et al., US 2017/007670 A1, paragraph [0046]; cited on the IDS filed on December 17, 2019).  
However, as noted above, the claims encompass a broad scope of factors that have the effect of inducing any DNA modifying enzyme, and complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other.
For example, there is a high level of unpredictability in just the DNA modifying enzyme component of the claims. In this regard, the reference of Church et al. (US 2011/0104787 A1; cited on Form PTO-892) discloses that zinc-finger nucleases (ZFN) may cut the genome of a cell to pieces, which would result in detrimental effects to the cell (paragraph [0103]). The reference of Nishida et al. (supra) teaches that Cas9 and other artificial nucleases (ZFN, TALEN) inhibit growth and cause cell death by disordered cleavage of chromosome occur by targeting a sequence in the genome (paragraph [0135]). The applicant’s specification acknowledges that “[f]rom the viewpoint of reduced cytotoxicity, alteration of DNA is preferably performed not by a cleavage reaction of strand of double stranded DNA, but by a reaction that does not cleave at least one strand of double stranded DNA (e.g., nucleic acid base conversion reaction and base excision reaction on DNA)” (p. 14, middle). 
Based on the evidence of record, one of skill in the art would recognize a high level of unpredictability in making the full scope of claimed methods.
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of a method for altering a targeted site of a DNA in a cell – a method for altering a targeted site of a DNA in a cultured cell, wherein the cultured cell endogenously produces activation-induced cytidine deaminase (AID) and expresses a gRNA and a dCas9 that comprises a Vif binding motif for the AID, the method comprising a step of adding interferon to the cultured cell to induce expression of the AID in the cultured cell, wherein the AID binds to the Vif binding motif for the AID and a complex of the AID, dCas9, and gRNA is formed, and the DNA of the cultured cell is modified by the AID. However, as noted above, the claims encompass a widely variant genus of factors that have the effect of inducing any DNA modifying enzyme, and complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other. Other than a cytokine as a factor that has the effect of inducing an APOBEC cytidine deaminase, and a complex of an APOBEC cytidine deaminase, dCas9 comprising a Vif binding motif for the APOBEC cytidine deaminase, and gRNA, the specification fails to disclose or provide guidance regarding other factors that have the effect of inducing any DNA modifying enzyme, and complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of altering a targeted site of a DNA in a cell were known before the effective filing date, it was not routine in the art to screen for all factors that have the effect of inducing any DNA modifying enzyme, and to make complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other that have activity to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a method for altering a targeted site of a DNA in a cell, comprising a step of stimulating the cell with a factor inducing a DNA modifying enzyme endogenous to the cell, and bringing a complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other into contact with the DNA to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site.
The recited “factor” that induces a DNA modifying enzyme endogenous to the cell” is unlimited and is interpreted as encompassing any stimuli that induce a DNA modifying enzyme endogenous to the cell (e.g., non-chemical stimulation such as electrical, UV, or light stimulation, or chemical stimulation such as inorganic or organic compounds).  
The term “inducing” in the context of the phrase “inducing a DNA modifying enzyme endogenous to the cell” is interpreted as broadly encompassing, e.g., conferring expression of, increasing expression of, activating the activity of, and/or increasing the activity of, the recited “DNA modifying enzyme endogenous to the cell”.
The recited “DNA modifying enzyme endogenous to the cell” is interpreted as a DNA modifying enzyme that is inside the cell and encompasses DNA modifying enzymes that are naturally produced by the cell as well as recombinant DNA modifying enzymes that are produced by the cell.
The recited “complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other” is unlimited and is interpreted as encompassing any “nucleic acid sequence-recognizing module” with the ability to specifically binding to a target DNA nucleotide sequence and as encompassing any “DNA modifying enzyme-binding module” that are bonded to each other by a covalent bond (e.g., as a fusion) or a non-covalent bond (e.g., ionic bonds, hydrogen bonds, etc.).
The specification discloses the actual reduction to practice of a single representative species for altering a targeted site of a DNA in a cell – a method for altering a targeted site of a DNA in a cultured cell, wherein the cultured cell endogenously produces activation-induced cytidine deaminase (AID) and expresses a gRNA and a dCas9 that comprises a Vif binding motif for the AID, the method comprising a step of adding interferon to the cultured cell to induce expression of the AID in the cultured cell, wherein the AID binds to the Vif binding motif for the AID and a complex of the AID, dCas9, and gRNA is formed, and the DNA of the cultured cell is modified by the AID. However, as noted above, the claims encompass a widely variant genus of factors that have the effect of inducing any DNA modifying enzyme, and complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other. 
In this case, one would recognize a high level of unpredictability in the relevant art, e.g., regarding just the genus of DNA modifying enzymes of the claims, the reference of Church et al. (US 2011/0104787 A1; cited on Form PTO-892) discloses that zinc-finger nucleases (ZFN) may cut the genome of a cell to pieces, which would result in detrimental effects to the cell (paragraph [0103]). The reference of Nishida et al. (US 2017/007670 A1; cited on the IDS filed on December 17, 2019) teaches that Cas9 and other artificial nucleases (ZFN, TALEN) inhibit growth and cause cell death by disordered cleavage of chromosome occur by targeting a sequence in the genome (paragraph [0135]). The applicant’s specification acknowledges that “[f]rom the viewpoint of reduced cytotoxicity, alteration of DNA is preferably performed not by a cleavage reaction of strand of double stranded DNA, but by a reaction that does not cleave at least one strand of double stranded DNA (e.g., nucleic acid base conversion reaction and base excision reaction on DNA)” (p. 14, middle). 
Other than a cytokine as a factor that has the effect of inducing an APOBEC cytidine deaminase, and a complex of an APOBEC cytidine deaminase, dCas9 comprising a Vif binding motif for the APOBEC cytidine deaminase, and gRNA, the specification fails to describe other factors that have the effect of inducing any DNA modifying enzyme, and complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other.
Given that the claimed methods encompass a widely variant genus of factors that have the effect of inducing any DNA modifying enzyme, and a widely variant genus of complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other, given the high level of unpredictability in the art, and given that the specification discloses only a single representative species for altering a targeted site of a DNA in a cell, the single disclosed representative species fails to reflect the substantial variation among the members of the genus. In this case, one of skill in the art would not accept the disclosed representative species as being representative of other methods for altering a targeted site of a DNA in a cultured cell, particularly with respect to the genus of recited factors that have the effect of inducing any DNA modifying enzyme, and genus of complexes of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other. As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al. (WO 2015/13554 A1; cited on the IDS filed on December 17, 2019; hereafter “Nishida”). Nishida is published in a non-English language and reference is made to US 2017/007670 A1 (cited on the IDS filed on December 17, 2019) as an English translation of Nishida.
The claims are drawn to a method for altering a targeted site of a DNA in a cell, comprising a step of stimulating the cell with a factor inducing a DNA modifying enzyme endogenous to the cell, and bringing a complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other into contact with the DNA to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site.
Regarding the claim 1 limitation “a method for altering a targeted site of a DNA in a cell”, Nishida discloses a method of modifying a targeted site of a double stranded DNA in a cell having the double stranded DNA (claim 8 of US 2017/007670 A1). 
Regarding the claim 1 limitation “comprising a step of stimulating the cell with a factor inducing a DNA modifying enzyme endogenous to the cell”, the reference of Nishida discloses an expression vector comprising a DNA encoding a nucleic acid base converting enzyme, discloses inducing expression of the nucleic acid base converting enzyme in a host cell (paragraphs [0054] and [0055] of US 2017/007670 A1), discloses various factors for inducing expression in a host cell (paragraph [0123] of US 2017/007670 A1), and Nishida’s method includes a step of introducing the expression vector into the cell and inducing expression of the nucleic acid (claim 18 of US 2017/007670 A1). The term “endogenous to the cell” is interpreted as meaning inside the cell. Since expression of the nucleic acid base converting enzyme of Nishida is induced inside the cell, Nishida’s step of inducing expression of the nucleic acid base converting enzyme inside the cell is considered to be encompassed by “inducing a DNA modifying enzyme endogenous to the cell”. 
Regarding the claim 1 limitation “bringing a complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a given DNA and a DNA modifying enzyme-binding module bonded to each other into contact with the DNA to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site”, Nishida’s method of modifying a targeted site of a double stranded DNA comprises a step of contacting a complex wherein a nucleic acid sequence-recognizing module that specifically binds to a target nucleotide sequence in a given double stranded DNA and a nucleic acid base converting enzyme are bonded, with said double stranded DNA, to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more nucleotides, or insert one or more nucleotides into said targeted site, without cleaving at least one strand of said double stranded DNA in the targeted site, wherein the nucleic acid sequence recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated (claim 1 of US 2017/007670 A1).
Nishida discloses a target nucleotide sequence in a double stranded DNA to be recognized by the nucleic acid sequence-recognizing module in the nucleic acid-modifying enzyme complex is not particularly limited as long as the module specifically binds to, and may be any sequence in the double stranded DNA (paragraph [0040] of US 2017/007670 A1). 
Nishida discloses the nucleic acid sequence-recognizing module can be provided as a fusion to a SH3 binding domain and the nucleic acid base converting enzyme as a fusion to a SH3 binding domain partner and the nucleic acid sequence-recognizing module interacts with the nucleic acid base converting enzyme by interaction of the binding domain and its binding partner (paragraph [0046] of US 2017/007670 A1). 
Regarding claim 2, Nishida’s method is without cleavage of at least one strand of said double stranded DNA in the targeted site (claim 1 of US 2017/007670 A1).
Regarding claims 3 and 4, Nishida discloses the nucleic acid sequence recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated (claim 1 of US 2017/007670 A1) including dCas9 (Example 1). 
Regarding claim 6, Nishida’s SH3 binding domain is interpreted as being encompassed by “Vif” given the specification’s description of “Vif” as encompassing variants with altered amino acid sequences (specification at p. 16). 
Regarding claim 7 and 8, the applicant’s specification acknowledges that APOBEC includes AID (paragraph [0039]) and Nishida discloses the nucleic acid base converting enzyme is Petromyzon marinus AID or a human AID (paragraph [0039] of US 2017/007670 A1). 
Regarding claims 11 and 12, Nishida’s method comprises a step of introducing an expression vector comprising a nucleic acid encoding the aforementioned complex in a form permitting control of an expression period into the aforementioned cell, and a step of inducing expression of the nucleic acid for a period necessary for fixing the modification of the targeted site in the double stranded DNA (claim 18 of US 2017/007670 A1). Nishida discloses inducing expression by culturing the cell in the presence of the induction substance (paragraph [0123] of US 2017/007670 A1).
Regarding claims 13 and 14, Nishida discloses the cell is a mammalian cell (claim 9 of US 2017/007670 A1).
Regarding claim 15, Nishida’s method is for modifying a targeted site of a double stranded DNA (claim 1 of US 2017/007670 A1).
Therefore, Nishida anticipates claims 1-4, 6-8, and 11-15 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (supra) in view of Komor et al. (Nature 533:420-424, 2016; cited on the IDS filed on December 17, 2019; hereafter “Komor”).
Claim 9 is drawn to the method according to claim 7, wherein the complex of the nucleic acid sequence-recognizing module bonded to the DNA modifying enzyme-binding module further comprises a base excision repair inhibitor bonded thereto.
The relevant disclosures of Nishida as applied to claims 1-4, 6-8, and 11-15 are set forth above. 
Nishida does not disclose a base excision repair inhibitor.
The reference of Komor teaches that fusing a uracil DNA glycosylase inhibitor (UGI) to the C-terminus of dCas9 in a fusion of a cytidine deaminase and dCas9 had the effect of increasing the efficiency of base editing (p. 421, column 2, bottom to p. 422, column 1, top).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nishida and Komor to modify the Cas of Nishida’s method to comprise a C-terminal UGI. One would have been motivated to and would have had a reasonable expectation of success to do this because Nishida taught a method of base editing using a complex of dCas9 and a cytidine deaminase and Komor taught fusing a uracil DNA glycosylase inhibitor (UGI) to the C-terminus of dCas9 had the effect of increasing the efficiency of base editing by a fusion of dCas9 in a fusion of a cytidine deaminase. Therefore, the method of claim 9 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (supra) in view of Tsien et al. (WO 2006/053021 A2; cited on Form PTO-892; hereafter “Tsien”) and Deng et al. (Cancer Lett. 343:161-171, 2014; cited on Form PTO-892; hereafter “Deng”).
Claim 10 is drawn to (in relevant part) the method according to claim 1, wherein said factor inducing the DNA modifying enzyme includes interferon.
The relevant disclosures of Nishida as applied to claims 1-4, 6-8, and 11-15 are set forth above. 
Nishida does not disclose stimulating the cell with interferon.
The reference of Tsien teaches a method for mutagenesis referred to as “somatic hypermutation” or “SHM” to introduce genetic diversity into a target gene (paragraph [00106]). Tsien teaches SHM uses AID to introduce point mutations (paragraph [0006]). Tsien teaches the method involves increasing the expression of AID in a cell by stimulating the cell with a cytokine (paragraph [0021]). 
The reference of Deng teaches that cytokines such as interferons can upregulate the expression of AID (see “Highlights”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nishida and Tsien to modify the method of Nishida by stimulating the cell with interferon. One would have been motivated to do this because Nishida seeks to mutagenize a target DNA and by stimulating the cell with interferon, one would have introduced additional mutations into the target DNA, thus increasing the genetic diversity of the mutagenesis. One would have had a reasonable expectation of success to modify the method of Nishida by stimulating the cell with interferon because Tsien taught a method for mutagenesis by stimulating a cell with a cytokine to increase AID expression and Deng taught interferon can upregulate the expression of AID. Therefore, the method of claim 10 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-19 are pending.
Claims 5 and 16-19 are withdrawn from consideration.
Claims 1-4 and 6-15 are rejected.
No claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656